Citation Nr: 1223153	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-27 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss of the left ear.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from February 1970 to January 1973.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which found that new and material evidence had not been received to reopen service connection for bilateral hearing loss.  

In June 2011, a travel board hearing was held before the undersigned in Waco, Texas.  A transcript of the hearing is associated with the Veteran's claims file.

By decision dated in September 2011, the Board found that new and material evidence to reopen service connection for bilateral hearing loss had been received and service connection was reopened.  The Board also found that service connection was granted for right ear hearing loss.  The issue of left ear hearing loss was remanded at that time for an additional VA examination.  That was accomplished and the issue was returned to the Board.  


FINDINGS OF FACT

1.  Hearing loss of the left ear was noted on audiometric testing at entry into active duty.  

2.  There is no increase in severity of the Veteran's pre-existing hearing loss while the Veteran was on active duty.  

3.  A chronic hearing loss of the left ear is not shown to have been aggravated by any in-service event.  



CONCLUSION OF LAW

Pre-existing hearing loss of the left ear was not aggravated by service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306 (a)(b), 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A May 2004 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has also been afforded VA medical examinations in connection with his claim, most recently in October 2011, pursuant to remand by the Board.  38 C.F.R. § 3.159(c) (4) (2011). The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a)(b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Left Ear Hearing Loss

The Veteran contends that he has left ear hearing loss as a result of service.  In testimony before the undersigned he stated that he believed his hearing loss was related to his work as a radio operator onboard ship where he was exposed to excessive noise levels.  

Service connection for impaired hearing shall not be established when the hearing status meets pure tone and speech recognition criteria.  Hearing status shall not be considered service connected when the thresholds for the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are all less than 40 decibels; thresholds for at least three of these frequencies are 25 decibels or less; and speech recognition scores used in the Maryland CNC tests are 94 percent or better.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

After review of the record, the Board finds that hearing loss of the left ear was noted on audiometric testing at entry into active duty.  In connection with his examination for entry into active duty, the Veteran underwent an audiometric examination.  At that time, pure tone air conduction threshold levels were shown to be as follows:

Hertz
500
1000
2000
3000
4000
Left ear
15
5
0
-5
35

The decibel level of 35 at 4000 hertz represents a hearing loss at that frequency in the left ear.  As this was demonstrated at the time of examination at entry into service, it is found that left ear hearing loss preexisted active duty.  

The Board finds that the record does not show an increase in severity of the Veteran's pre-existing hearing loss while the Veteran was on active duty.  Review of the Veteran's STRs shows no complaints or manifestations of hearing loss in the left ear while the Veteran was on active duty.  Audiometric testing on examination at separation from service shows air conduction threshold levels to be as follows:

Hertz
500
1000
2000
3000
4000
6000
Left ear
5
5
5
5
35
15

These results show that the Veteran had normal hearing at separation from service except at the frequency level of 4000 hertz where a level of 35 decibels was demonstrated.  As this is the same decibel level as demonstrated on examination at entry into service, the record shows no increase in the severity of the Veteran's pre-existing hearing loss while the Veteran was on active duty.  On examination by VA in October 2011, the examiner found that the Veteran had a hearing loss that preexisted service and did not increase in severity during service.  The reason given was that there was no significant hearing threshold shift documented at any frequency in the left ear during service.  

The Board finds that a chronic hearing loss of the left ear is not shown to have been caused by any in-service event.  This is the Veteran's main contention, that his duty as a radio operator onboard a ship where he was subjected to loud noises, is the cause of his left ear hearing loss.  As noted, service connection for hearing loss was already granted in the right ear.  

There are several opinions regarding whether there is a relationship between current hearing loss and active duty.  In November 2008, the Veteran was afforded an audiologic examination.  At that time, the diagnosis was severe sensorineural hearing loss.  The examiner reviewed the STRs and found them to be negative for hearing loss.  Therefore, it was considered to be less likely than not that the current hearing loss was due to service.  The examiner made no mention of the decibel level of 35 at 4000 hertz noted on examination for entry into service.  

In a statement received in June 2011 a private audiologist rendered an opinion that, after testing and review of the record, a pure tone hearing loss was noted on pure tone audiometry prior to the Veteran's discharge from active duty.  The Veteran reported to the examiner that he was very careful to wear hearing protection during noisy hobbies such as hunting and carpentry.  After a review of the limited audiological information available over the years spent in the military, the examiner's opinion was that the Veteran's decline of hearing was as likely as not the result of noise exposure in the military.  The examiner made no mention of the decibel level of 35 at 4000 hertz noted on examination for entry into service.  

An examination was conducted by VA pursuant to remand by the Board in October 2011.  At that time, the diagnosis was sensorineural hearing loss in the left ear.  The examiner reviewed the Veteran's medical records and rendered an opinion regarding the etiology of the Veteran's left ear hearing loss.  The opinion was that the hearing loss was less likely than not the result of an event in military service.  The rationale was that a mild high frequency hearing loss at 4000 hertz in the left ear was documented at enlistment.  There was no significant hearing threshold shift documented in the left ear during service, nor was it aggravated by service.  Therefore, it was less likely than not related to military service.  The examiner noted that a 2005 Institute of Medicine Study report found that there was no scientific basis for delayed or late onset noise-induced hearing loss.  In this case, the mild high frequency hearing loss in the left ear detected on examination for entrance into service did not show any significant decrease in hearing sensitivity at discharge and the Veteran reported significant civilian occupational and recreational noise exposure with intermittent use of hearing protection.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).   In this case, the Board finds that the opinion rendered in connection with the October 2011 VA examination to be the most credible in the record.  In this regard, the October 2011 examination report is the only opinion in the record that noted the hearing loss at 4000 hertz shown on examination at entry into service.  Thus, it is the only opinion that is based upon an accurate review of the medical evidence.  For this reason, the Board finds the October 2011 opinion to be the most credible.  

The Veteran has himself asserted that his hearing loss disability of the left ear was aggravated during service.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A hearing loss disability is a complex disorder which requires specialized training for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  The Veteran is certainly competent to report an observable perception of hearing loss; he is not, however, competent to state that his hearing loss worsened during service, beyond the natural progress of his pre-existing disorder.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for left ear hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for left ear hearing loss is denied.  



____________________________________________
T. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


